Title: From John Adams to Thomas McKean, 31 August 1813
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy August 31st. 1813

Your friendly letter of the 20th, with the Authentic Account of the proceedings of the Congress held at New York A.D 1765 on the Subject of the American Stamp Act”: though they found me in the deepest affliction for the loss of my Daughter; were very acceptable and deserve my thanks.
There was a prior Congress, held at Albany in 1754 or 1755, in which Franklin, Hutchinson, Wells and Brattle with others assisted. Where is any Account of that to be found?
Can you account for the Apathy, the Antipathy of this Nation, to their own History? Is there not a repugnance to the thought of looking back? While thousands of frivolous Novels are read with eagerness and got by heart, the History of our own native Country is not only neglected but despized and abhorred?
You may conjecture my Suspicions, from what follows. Were I a man of fortune, I would offer a gold medal, to the Man who Should produce the most instances of the Friendship of Great Britain towards this Country from 1600 to 1813.
I have had knowledge enough of the Marquis de Casa Yrujo and his Lady your lovely Daughter, not withstanding all political flickerings, to esteem them both; and wish them all the Felicity that you can desire for them. They live, as you and I have lived, in times of Confusion and Uncertainty more distressing than the ordinary Lott of Humanity.
In times like those in which you and I have lived We are not Masters, We can Scarcely be Said to be Fathers of our own Families. I have 3 Children born in Quincy, one in Boston. I have one Grandson born in London, another on Long Island, another in Berlin, Several in Quincy, Several in New York, Several in Boston, one born and died in St. Petersburg. Is this a desirable History of a Family? I trow not.
Your History of Otis and Ruggles are familiar to me. I knew them both. Ruggles was my Cousin, Otis my Friend and one of my Patrons. I could not have drawn the Character of either with more precision than You have done. Both high minded Men, exalted Souls, acting in Scences they could not comprehend, and acting parts, whose Effects and Consequences will last longer than their Names will be remembered.
You say that at the time of the Congress in 1765, “the great Mass of the People were zealous in the Cause of America.” “The great Mass of the People” is an expression, that deserves Analysis. N. York and Pensilvania were so nearly divided, if their propensity was not against it, that if New England on one Side and Virginia on the other had not kept them in Awe, they would have joined the British. Marshall in his Life of Washington tells Us that the Southern States were nearly equally divided. Look into the Journals of Congress and you will See how Seditious how near rebellion were Several Counties of New York, and how much trouble We had to compose them. The last Contest in the Town of Boston in 1775 between Whig and Tory was decided by five against two.
Upon the whole, if We allow two thirds of the People to have been with Us in the revolution, is not the Allowance ample? Are not too thirds of the Nation, now with the Administration? Divided We ever have been and ever must be. Two thirds always had and will have more difficulty to Struggle with the one third, than with all our foreign Enemies.
A Letter from you, will always console your old / Friend
John Adams